Exhibit 10.98
March 15, 2010
Rakesh K. Jindal
29 Bluebird Court
Flemington, NJ 08822
Re: Education Expenses
Dear Rakesh:
     This confirms our agreement regarding the handling of your daughter’s
education expenses. Specifically, we have agreed, effective as of April 1, 2010,
to amend your Employment Agreement as follows:

  1.   Sections A-3 (c)(vi) (Educational expenses) and A-6(d)(iii)(6)
(Educational expenses) of your First Amendment to the Employment Agreement
(“First Amendment”) are deleted in their entirety.     2.   New Sections A-3(l)
and A-6(d)(xiv) are added to your First Amendment as follows:         “The
Company will pay the actual cost of your daughter’s tuition for, and
transportation to and from, secondary school. The Company has the option of
either paying such costs directly or reimbursing you for same. If the Company
opts to reimburse you, it shall do so by way of lump sum payment promptly after
the expenses are incurred, but in no event earlier than January 1 or later than
December 31 of the taxable year to which they relate.”

     If you agree with the foregoing, please sign both copies of this letter
amendment, returning one copy to me and retaining the other copy for your files.

     
 
  Very truly yours,
 
   
 
  FOSTER WHEELER INC.
 
   
 
  /s/ Raymond J. Milchovich
 
   
 
  Raymond J. Milchovich
 
  Chairman, President and CEO

Accepted and Agreed To:

     
/s/ Rakesh K. Jindal
   
 
   
Rakesh K. Jindal
   

Dated: 3/18/10

